ORDER

PER CURIAM.
Walter L. Griffith appeals from the judgment of the City of St. Louis Circuit Court, following a jury trial, convicting him of one count of first-degree child molestation, ten counts of second-degree statutory sodomy, one count of second-degree child molestation, three counts of forcible rape, three counts of second-degree statutory rape, and two counts of forcible sodomy. We have reviewed the briefs of the parties, the record on appeal, and the oral arguments by the parties and conclude that no reversible error occurred. An ex*649tended- opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal- Procedure 30.25(b) (2015).